Citation Nr: 0930535	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychoneurosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1942 to January 1945. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which, in part, denied service connection 
for psychoneurosis. 

On August 1, 2009, a motion to advance the Veteran's case on 
the Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issues not on appeal

In the above-mentioned December 2006 rating decision, the RO 
also denied the Veteran's claims of entitlement to service 
connection for asthma, allergies and hay fever.  The Veteran 
has not, to the Board's knowledge, expressed dissatisfaction 
with those decisions.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

The Veteran is seeking entitlement to service connection for 
psychoneurosis.  For the reason expressed immediately below, 
the Board finds that this case must be remanded for 
additional evidentiary development.

The evidence of record indicates that the Veteran has not 
been provided a medical examination.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in service connection 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. 

In this case the Veteran was diagnosed with psychoneurosis 
during service.  Post service treatment records from December 
1986 include a diagnosis of depression and in October 2006, 
the Veteran's spouse stated that he has had many "nervous 
breakdowns" since separating from service.  Moreover, the 
Veteran has made several statements suggesting that the 
symptoms he experienced during service have continued to the 
present day.  See, e.g., the August 2006 claim.  McLendon 
elements (1) and (2) have therefore been met. 

The Court has held that credible evidence of continuity of 
symptomatology capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  See McLendon, supra.  In 
this case the Board finds the Veteran's complaints of ongoing 
anxiety and his wife's reports of numerous "nervous 
breakdowns" sufficient to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon element (3) has therefore been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern whether the Veteran has a current psychiatric 
disability and, if so, whether such a disability is related 
to his military service.  Accordingly, McLendon element (4), 
and therefore all elements, have been met. 




	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should schedule the Veteran for an 
examination with an appropriate medical 
specialist for the purpose of addressing 
the existence and etiology of the 
Veteran's claimed psychiatric disorder.  
The Veteran's VA claims folder, including 
a copy of this remand, must be made 
available to the examiner.  The examiner 
should either diagnose a psychiatric 
disorder or rule it out as a diagnosis.  
Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  If the examiner determines 
that the Veteran suffers from a 
psychiatric disorder, he/she should state 
whether it is at least as likely as not 
(e.g. a 50/50 probability) that the 
Veteran's disability is related to his 
military service.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for psychoneurosis.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



